Citation Nr: 0021914	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for glaucoma of the 
left eye.

3.  Entitlement to service connection for refractive error of 
the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1993 by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran filed a notice of 
disagreement in March 1994.  A statement of the case was 
issued in May 1995.  The veteran filed a substantive appeal 
in July 1995.

In October 1997, the Board remanded this case to the RO.  
While the case was in remand status, the RO, by a rating 
decision in April 2000, granted service connection for a left 
eye traumatic cataract, with visual impairment.  The case was 
returned to the Board in June 2000.  


FINDINGS OF FACT

1.  The veteran does not currently have a heart disability.

2.  The veteran does not currently have glaucoma.

3.  Refractive error of the eye is not a disease or injury 
for which service connection may be granted.  



CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999). 

2.  Glaucoma of the left eye was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The veteran's claim of entitlement to service connection 
for refractive error of the left eye lacks legal merit.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(c) 
(1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the October 1997 
remand includes an implicit finding that the heart disorder 
and glaucoma claims met the minimal requirements for well-
grounded claims.  38 U.S.C.A. § 5107(a).  After reviewing the 
additional development accomplished as a result of that 
remand, the Board further finds that the duty to assist the 
veteran has been met with regard to both issues.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cardiovascular disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Heart Disability

The veteran's service medical records disclose that he was 
hospitalized in August 1983 for evaluation of an episode of 
atrial fibrillation, which resolved.  In November 1983, at a 
service department medical clinic, the veteran gave a history 
of intermittent heart palpitations before and after August 
1983.  A cardiovascular examination was unremarkable.  A 
treadmill stress test and 24-hour Holter monitor were 
completely normal.  Arteriosclerotic cardiovascular disease 
was ruled out.  The assessment was paroxysmal atrial 
fibrillation, resolved, most likely related to cigarette and 
coffee habits.  

At a cardiology consultation in November 1988, the veteran 
complained of occasional palpitations, lasting several 
seconds.  He denied having chest pain, shortness of breath, 
pleuritic pain, or other symptoms.  The examining physician 
reported that there were no physical findings or 
electrocardiograph (ECG) evidence of active cardiac disease.  

In a report of medical history in August 1992, the veteran 
stated that he had palpitations.  At a medical examination in 
August 1992, a chest X-ray and ECG were normal, and the 
veteran's heart was evaluated as normal.  

At a VA general medical examination in January 1993, the 
veteran complained of intermittent heart "flutters," which 
lasted 2 or 3 seconds and then went away.  On examination, 
his heart was not enlarged.  No murmurs were heard.  Rhythm 
was regular.  The diagnoses included history of heart 
fibrillations, not present at this examination.  Heart 
disease was not diagnosed.  

At a personal hearing in October 1995, the veteran testified 
that he had "fluttering" of the heart 6 or 8 times per month.  

In the remand of October 1997, the Board requested that the 
veteran undergo a cardiovascular examination.  

While this case was in remand status, the RO, at the Board's 
direction, wrote to the veteran in March 1999 and requested 
that he furnish the names of any medical care providers who 
had treated him for a heart condition since his separation 
from service in 1992.  The veteran did not respond to the 
RO's letter.  

The veteran was scheduled for a cardiology examination in 
August 1999, but he canceled the examination and stated that 
he did not want it rescheduled.  

After reviewing the evidence, the Board is compelled to 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from current heart 
disability.  While the reported complaints and symptoms were 
accepted for well-grounded purposes, the medical evidence 
repeatedly shows an inability by trained professionals to 
arrive at a finding of current heart disability, even after 
specialized testing.  Matters of medical diagnosis require 
medical skills and training and can only be addressed by 
medical personnel.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As the preponderance of the evidence is against a 
finding of current heart disability, the claim must be 
denied.  It follows that the provisions of 38 U.S.C.A. 
§ 5107(b) do not otherwise permit a favorable determination. 

II.  Eye Disorders

The service medical records disclose that, at an eye 
examination in January 1992, elevated intraocular pressure in 
the left eye was noted, but glaucoma was not diagnosed.  

At a VA eye examination in January 1993, the examiner found 
that the veteran did not have glaucoma.  Diagnostic 
assessments included:  Hyperopic astigmatism, left eye; 
presbyopia; and a cataract in the left eye.  (As noted in the 
introduction, service connection has been granted for a 
traumatic left eye cataract, with visual impairment.)

In August 1999, the veteran's eyes were evaluated by two VA 
ophthalmologists, who found that he does not have glaucoma at 
this time, although the physicians advised that the veteran 
should be monitored for the possible development of glaucoma 
in the future.  The examiners commented that the mere 
presence of angle recession and spurious measurements of 
increased intraocular pressure to not make a diagnosis of 
glaucoma.  They further noted no documented optic nerve 
damage or visual field loss consistent with a diagnosis of 
glaucoma.  The Board's review of the August 1999 examination 
report revealed it to be quite detailed and persuasive in the 
opinions offered therein.  Further, the examination was 
conducted with the benefit of the veteran's medical records 
for review, and the specific references to various medical 
records and examination reports shows that the examiners did 
in fact undertake a thorough review of the veteran's medical 
records.  The Board therefore believes that the opinions set 
forth in the August 1999 examination report should be 
afforded considerable weight.  As the clear preponderance of 
the evidence is against a finding that the veteran currently 
suffers from glaucoma, service connection is not warranted.  

Another issue certified for appellate review is entitlement 
to service connection for refractive error of the left eye..  
Both hyperoptic astigmatism and presbyopia were found on 
examination by the two VA ophthalmologist in August 1999.  In 
addition, the veteran's service medical records disclose that 
he wore eyeglasses.  On examination in August 1992, his 
uncorrected distant vision was 20/20 in the right eye and 
20/70 in the left eye; uncorrected near vision was 20/200 in 
the right eye and 20/50 in the left eye.  

However, in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection. 38 C.F.R. §§ 
3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 
11.07.  In this particular case, service connection for 
superimposed injury has already been separately granted by 
the RO for a traumatic cataract of the left eye with visual 
impairment and that such disability is to be rated on 
impairment of vision.  However, as to refractive error of the 
left eye, such claim lacks legal merit as such is not 
considered a disability for VA compensation purposes.  38 
C.F.R. § 3.303(c).  As such, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 
- 3 -

- 1 -


